We think that the State Board of Housing, in approving the projects of the Academy Housing Corporation for the construction of housing accommodations, in giving its approval to the sites selected as being adjacent to congested areas, in which housing conditions should be corrected and improved, in approving of the plans and specifications submitted, as designed to provide accommodations which might be rented for the monthly rental charge of eleven dollars or less, and in otherwise giving to the project the sanctions required by the State Housing Law, acted in an administrative capacity, rather than a judicial, and, therefore, that a review of certiorari, at the instance of the petitioner, should not be had.
The order should be affirmed, with costs.
CARDOZO, Ch. J., POUND, CRANE, KELLOGG, O'BRIEN and HUBBS, JJ., concur; LEHMAN, J., not voting.
Order affirmed.